WEFING, J.A.D., concurring.
I concur in the result reached by my colleagues and fully subscribe to their view that “the adjoining upland and riparian lands must be considered a single property unit” and that “[i]n both law and fact, the properties are inextricably intertwined.” (Op. at 239). At the oral argument of this matter, both parties agreed that our resolution of that single issue would be dispositive. I share that assessment and thus find it unnecessary to consider the additional question of whether plaintiffs had a reasonable investment-backed expectation that was destroyed by the refusal of the DEP to issue a permit for the construction of a dock or pier.